DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 17, 2020.  In virtue of this communication, claim 1 is currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 6,275,042) in view of Takagimoto et al. (US 2013/0307435).
With respect to claim 1, Tsai discloses in figures 1-2 a dummy load (70, e.g., a dummy load) for automotive LED lights (40, 56, e.g., LED load) with charging and discharging function (column 2, in lines 53-55, e.g., “which is engaged in the periodic discharge and recharge for activating the battery in conjunction with the charger 20”) comprising: a control module (50, e.g., a microcomputer main unit) which is electrically connected to a body computer (60, e.g., a PC) and a LED light module (40, 56, e.g., LED loads) and is provided with a LED control circuit (50-51, e.g., LED controller) and a charge control circuit (20, e.g., a charger) built therein; an automotive battery (30, e.g., battery set) electrically connected to the charge control circuit (see figure 1).

    PNG
    media_image1.png
    516
    742
    media_image1.png
    Greyscale

Tsai does not explicitly disclose that wherein the charge control circuit includes a signal mixer circuit, a charger integrated circuit, a feedback control circuit for battery, and a battery charging circuit; wherein the signal mixer circuit which receives signals from the body computer and discharge signals of the automotive battery at the same time is electrically connected to both the charger integrated circuit and the feedback control circuit for battery while the feedback control circuit for battery receives charge signals of the automotive battery; the charger integrated circuit is electrically connected to the battery charging circuit for allowing the battery charging circuit to transmit charge signals to the feedback control circuit for battery and the automotive battery.
Takagimoto discloses in figures 6, 11 and 14 an automotive LED load comprising the charge control circuit (10, e.g., formed as a charge control circuit thereof) includes a signal mixer circuit (14, e.g., an error amplifier or a mixer thereof), a charger integrated circuit (11, e.g., an output portion formed as a IC circuit), a feedback control circuit (16, e.g., a feedback circuit) for battery (X20, e.g., a battery in figure 14), and a battery charging circuit (13, e.g., a charging circuit); wherein the signal mixer circuit which receives signals (Vss) from the body computer (SS, e.g., formed as a body computer) and discharge signals of the automotive battery at the same time is electrically connected to both the charger integrated circuit and the feedback control circuit for battery while the feedback control circuit for battery receives charge signals of the automotive battery (figure 11 shows a discharge switch 133 for performing a discharge function thereof); the charger integrated circuit is electrically connected to the battery charging circuit for allowing the battery charging circuit to transmit charge signals to the feedback control circuit for battery and the automotive battery (figure 11 shows a charge switch 132 for performing a charge function thereof).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Tsai with charging control features thereof as taught by Takagimoto for the purpose of solving the problems with the startup sequence and the soft state function thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Takagimoto (see paragraph 0009).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Nor et al. – US 5,396,163
Prior art Hariharan et al. – US 2022/0039236
Prior art Fujino – US 2010/0117538
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 21, 2022